DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 03, 2022 has been entered.  
Claims 1 and 16 are amended. Claims 1-10, 16-17 are currently pending and directed toward METHODS, APPARATUSES, AND DEVICES FOR GENERATING DIGITAL DOCUMENT OF TITLE.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with regards to claims 1-10, 16-17 have been fully considered, but are moot because of new grounds of rejection.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In support of a new limitation  “wherein each category has an associated document template, and each document template for each category is different from document templates for other categories” Applicant cited paragraphs [0036], [0052] - [0058], [0079], and [0105] (REMARKS, page 8).
Specification [0036] teaches “As such, anchoring between the target asset in the first blockchain and the digital document of title in the first blockchain is implemented, so the corresponding target asset can be circulated by using the first blockchain based on the digital document of title. This enriches categories of assets circulated by using the first blockchain, and 
Specification [0052] - [0058] teaches “determine document identification information of the digital document of title, and generate the digital document of title based on the document identification information and the target configuration information”, which is at least different from cited limitation, if not teaching away, and so does not provide the support.
Specification [0079] teaches “In addition, it can be further ensured that the same document template is provided to different users for target assets of the same category,” which is different from “each document template for each category is different from document templates for other categories”, and so does not provide the support.
Specification [0105] is similar to [0079], and teaches “To facilitate management on a digital document of title corresponding to a target asset of each category, in one or more embodiments of the present specification, digital documents of title corresponding to target assets of the same category are created based on the same document template.”, which is different from “each document template for each category is different from document templates for other categories”, and so does not provide the support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2019/0361917, Pub. Date: Nov. 28, 2019), in view of Hardwick (Ecommerce SEO: A Simple (But Complete) Guide, June 28, 2018, 48 pages, provided in PTOL 303), hereinafter referred to as Tran and Hardwick.
As per claim 1, Tran teaches a computer-implemented method performed at a service node (For example, a smart contract template is customized for a purchasing contract of a service by a buyer, Tran, [0134]), comprising:
receiving document creation request sent by a first user (user logs into the system to author a smart contract, Tran, FIG. 13A), the document creation request for creating a digital document of title of a target asset (An Ethereum smart contract to sell a website for “5000 by March”, Tran, FIG. 13B), wherein receiving the document creation request (Buyer requests to obtain the service or item from the service or item provider, Tran, FIG. 13D) comprises:
receiving first configuration information of a digital document of title to be created (Tran, FIG. 13C);
identifying a category of the target asset (The selection of the appropriate contract template can be based on many factors, including the role of the user, the intended parties to the contract, the type of contract desired, etc, Tran, [0126]);
selecting a corresponding first document template based on the category of the target asset, wherein the digital document of title and the target asset are in the same category (At 4, the user enters the information that is requested by the user interface based on the attributes displayed. Because the user interface is tailored specifically to the desired type of contract, the required contract terms information for that type of contract will be entered by the user as guided by the attributes of the template. Tran, [0126]), and the first configuration information is A template may be based on the type of contract being authored, or be tailored for a particular user role. The system generates a contract template designer user interface that provides the ability to create and modify these templates. The template comprises a plurality of attributes organized in a predetermined and tailored way. The contract administrator may choose to create a template or modify an existing template. Modifying a template involves changing what attributes are included in the template and how they are organized. The contract administrator can include all the attributes that define a certain type of contractual arrangement or a subset of them and organize them in the most logical way. When the template is used for authoring by an end user, the system renders a user interface based on the template to the end user. The user interface rendered to an end user based on the template can be referred to as a "deal sheet", Tran, [0130]);
generating a digital document of title based on the first configuration information and a predetermined document generation rule (A designer user interface ("UI") can be used to create a template in accordance with one embodiment. The template is customized/designed to allow a user to create a sales contract, and includes multiple regions that receive business terms input from a user when preparing the contract. A general information region receives general information regarding the contract. Customer information region receives information about the customer that is purchasing the product, including customer contacts and blockchain address that can be added through an add contact button. Product information region receives information about the products, and additional products can be added through an add product button. Payment and other information region receives the financial infonnation about the contract. Tran, [0133]); 
storing the digital document of title in the first blockchain (5. The method of claim 3 wherein transactions comprise desired electronic content stored in the blockchain. Tran, [0127]));
connecting the target asset with the digital document of title in the first blockchain (The system enables the physical goods and materials to be identified and linked with their digital representation on the blockchain, Tran, [0211]);
and
circulating the target asset by using the first blockchain based on the digital document of title (By design, every transaction along a supply chain on the blockchain is fully auditable. By inspecting the blockchain, smartphone applications can aggregate and display information to customers in a real-time manner; furthermore, due to the strong integrity properties of the blockchain, this information can be genuinely trusted. A thoughtful user interface that sheds light on the digital journey of a product can empower better purchases by giving users a true choice that they can exercise. Tran, [0222]).
Tran explicitly teaches “The system has a contract management system (CMS) that helps users in creating smart contracts for deployment. After template creation, FIG. 13A shows a flow diagram of the functionality of system in accordance with one embodiment when authoring a contract using one of the smart contract templates.” (Tran, [0125]), and “The system then retrieves the appropriate contract template for the user, and a user interface renderer displays the corresponding deal sheet user interface to the user. The selection of the appropriate contract 
Tran does not teach “each document template for each category is different from document templates for other categories”. Examiner position as already explained that Applicant does not have support in Specification. The secondary reference Hardwick teaches each document template for each category is different from document templates for other categories (Create a unique template for each category, subcategory, brand, etc. Hardwick, page 18, and But it wouldn’t make sense to use this same template for products in the equipment category.). 

Tran in view of Hardwick are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Hardwick. This would have been desirable because templated approach isn’t ideal. There’s just no way to truly optimize each individual page when doing this. So I recommend you take a hybrid approach: Put the bulk of your effort into writing well-optimized tags for the most important pages. Then use a templated approach for the rest. But don’t use the same template for every page. (Hardwick, page 18).

As per claim 2, Tran in view of Hardwick teaches the method according to claim 1, wherein the generating a digital document of title based on the first configuration information and a predetermined document generation rule comprises: invoking a first smart contract deployed in the first blockchain; and generating the digital document of title based on the first Tran, FIG. 13A).
As per claim 3, Tran in view of Hardwick teaches the method according to claim 2, wherein the document creation request further comprises template identification information of the document template; and the generating the digital document of title based on the first smart contract, the predetermined document generation rule, and the first configuration information comprises: when determined, based on the first smart contract, that the first configuration information satisfies a configured first configuration rule of the component (The system has a contract management system (CMS) that helps users in creating smart contracts for deployment. After template creation, FIG. 13A shows a flow diagram of the functionality of system in accordance with one embodiment when authoring a contract using one of the smart contract templates. Tran, [0125]):
obtaining an associated target component set from a predetermined association relationship between template identification information and a component set based on the template identification information, wherein a component in the component set is a component that has to be configured when a corresponding digital document of title is generated; determining whether the first configuration information comprises target configuration information of each component in the target component set; and if the first configuration information is determined to comprise target configuration information of each component in the target component set, determining document identification information of the digital document of title and generating the digital document of title based on the document identification information and the target configuration information (Tran, [0126]).
claim 4, Tran in view of Hardwick teaches the method according to claim 1, wherein the generating a digital document of title based on the first configuration information comprises: when it is determined that the first configuration information comprises access information of external source data: accessing the external source data based on the access information; and generating the digital document of title based on the external source data and the first configuration information (Tran, [0137]).
As per claim 5, Tran in view of Hardwick teaches the method according to claim 1, wherein the storing the digital document of title in the first blockchain comprises: associatively storing the digital document of title with the first configuration information in the first blockchain (12. The method of claim 1 comprising securely storing the received one or more blocks in the blockchain in one or more cloud storage objects, in an encrypted format including using a Discrete Logarithm Integrated Encryption Scheme (DUES), a Elliptic Curve Integrated Encryption Scheme (ECIES), a user generated biometric encryption method, or a Homomorphic encryption method. Tran, [0127]).
As per claim 6, Tran in view of Hardwick teaches the method according to claim 5, wherein the digital document of title comprises document identification information ; and the method further comprises: after the associatively storing the digital document of title with the first configuration information in the first blockchain: receiving a document query request sent by the first user, wherein the document query request comprises document identification information of a digital document of title to be queried; querying the associated digital document of title and the first configuration information from the first blockchain based on the document identification information; generating re-direction information of a display interface of the first configuration information; and sending the queried digital document of title and the re-direction Tran, [0127]).
As per claim 7, Tran in view of Hardwick teaches the method according to claim 1, further comprising: receiving a template acquisition request sent by the first user, wherein the template acquisition request comprises template identification information of the first document template to be obtained; obtaining the corresponding first document template from the first blockchain based on the template identification information; and sending the obtained first document template to the first user to enable the first user to perform a configuration operation on each component in the first document template (Tran, [0130]).
As per claim 8, Tran in view of Hardwick teaches the method according to claim 1, further comprising: receiving a template creation request sent by the first user, wherein the template creation request comprises second configuration information of each target component comprised in a document template to be created and user identification information of the first user, and the target component is a component selected by the first user from a predetermined optional component; generating a document template based on the second configuration information in response to determining that the second configuration information satisfies a second configuration rule of the target component; determining template identification information of the generated document template, and associatively storing the determined template identification information, the generated document template, and the user identification information in the first blockchain; and sending template creation success information to the first user (Tran, [0130]).
As per claim 9, Tran in view of Hardwick teaches the method according to claim 8, wherein the generating a document template based on the second configuration information in Tran, [0136]).
As per claim 10, Tran in view of Hardwick teaches the method according to claim 9, further comprising: receiving a template management request sent by the first user, wherein the template management request is used to request to perform at least one of a query, delete, or update operation on the document template created by the first user; and performing corresponding processing based on the template management request, and sending processing result information to the first user (Tran, [0134]-[0135]).
Claims 16 and 17 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/OLEG KORSAK/
Primary Examiner, Art Unit 2492